Citation Nr: 0803949	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  90-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hidradenitis 
suppurative.

2.  Entitlement to service connection for hidradenitis 
suppurative.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for hidradenitis suppurative, and denied his claim 
of entitlement to a TDIU rating.

In a November 2005 decision, the Board denied the veteran's 
claims.  The veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2007 Order, the Court remanded the claims 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.  

The issues of entitlement to service connection for 
hidradenitis suppurative and entitlement to a TDIU rating are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for hidradenitis 
suppurative was previously denied in a December 1959 rating 
decision.  The veteran did not appeal that decision within 
the year after he was notified.  

2.  Evidence received since the December 1959 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The December 1959 rating decision that denied the claim 
for service connection for hidradenitis suppurative is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for hidradenitis suppurative.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for hidradenitis suppurative was 
previously denied in a December 1959 rating decision.  
Although the RO determined that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In a December 1959 rating decision, the RO denied the 
veteran's claim for service connection for hidradenitis 
suppurative.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the 
December 1959 decision became final because the veteran did 
not file a timely appeal.

The claim for entitlement to service connection for 
hidradenitis suppurative may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in May 1999.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
The definition of new and material evidence has been changed, 
but the latest definition only applies to applications to 
reopen a finally decided claim received by VA on or after 
August 29, 2001.  Thus, the change does not apply to the 
instant case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
current diagnosis of hidradenitis suppurative, and the claim 
was denied.  

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Newly received evidence includes treatment records dated from 
December 2000 to March 2001 which show that the veteran was 
diagnosed with and treated for hidradenitis suppurative that 
was noted to have a high likelihood of recurrence.  This is 
evidence that is both new and material, as it demonstrates a 
current diagnosis of hidradenitis suppurative.  At the time 
of the December 1959 denial, VA examination had revealed no 
current evidence of hidradenitis suppurative.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for hidradenitis suppurative 
is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that the hidradenitis suppurative for 
which he was treated in 2001 is related to the hidradenitis 
suppurative for which he was treated in service.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran has not been afforded a VA examination 
for hidradenitis suppurative since 1959.  While the veteran 
did not have active hidradenitis suppurative at the time of 
the last examination, it appears that this condition is one 
that is likely to periodically recur.  As it is unclear to 
the Board whether the hidradenitis suppurative for which the 
veteran was treated in 2001 is related to the hidradenitis 
suppurative for which he was treated in service, the Board 
finds that a remand for an examination and opinion is 
necessary in order to fairly address the merits of his claim.  

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claim for 
service connection for hidradenitis suppurative, as the 
resolution of that claim might have bearing upon the claim 
for a TDIU rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether the hidradenitis 
suppurative for which the veteran was 
treated in 2001 is related to the 
hidradenitis suppurative for which he 
was treated in service.  If the veteran 
is not found to have active 
hidradenitis suppurative at the time of 
the examination, the examiner should 
opine as to the likelihood that the 
veteran has chronic hidradenitis 
suppurative that periodically recurs, 
and whether such condition, if present, 
is related to the hidradenitis 
suppurative for which he was treated in 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.
2.  Then, readjudicate the veteran's 
claims for service connection for 
hidradenitis suppurative, and for a 
TDIU rating.  If any action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


